Name: Commission Regulation (EEC) No 330/83 of 9 February 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/ 18 Official Journal of the European Communities 10 . 2 . 83 COMMISSION REGULATION (EEC) No 330/83 of 9 February 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 2742/82 is replaced by the following : '3 . After having converted the minimum price and the countervailing charge into national currency, by applying the representative rate, the resulting amount shall be multiplied by the following coefficient : for DM : for F1 : for Dr : for Bfr/Lfr : for FF : for Lit : for Dkr, £ Irl and £ : 0-906 0-936 1-101 1-046 1-068 1-025 1-000' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 2742/82 of 13 October 1982 Q provides that the minimum price and the countervailing charge shall after having been converted into national currency be multiplied by a coefficient ; Whereas that multiplication is made to ensure that the minimum price expressed in national currency should not lead to distortion of trade ; Whereas the value of the drachma and the pound ster ­ ling have changed considerably since the minimum price was introduced ; Whereas that fact could lead to distortion of trade ; whereas to avoid that risk the coefficients applicable to these two currencies should be adapted, Article 2 The amended coefficients shall not apply when it is proved to the satisfaction of the customs authorities that the products declared for release for free circula ­ tion have left the exporting country before the day of publication of this Regulation and the import entry is accepted by the customs authorities not later than 1 April 1983 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 118, 30 . 4. 1981 , p. 10 . 0 OJ No 106, 30 . 10 . 1962, p . 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p. 1 . H OJ No L 290, 14. 10 . 1982, p. 28 .